AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case




                                            UN!~~~Jfo~~FT::i!;~URT
              UNITED sTATEs oF AME1HM~~n
                                    V                      n
                                                                  30 p                     \.JlfllDGMENT IN A cruMINAL cAsE
                                                                                           (For Offenses Committed On or After November 1, 1987)
                                        •                 cot ,RT
                                                               .... ~-, ·-·~•,'· ..ir-:-
             AURELIO SEPULVEDA-FlfuJ~~I)J::'·.'~ 1~-';-'c;o.(Fc_qN\A                                              .      .
                                                 ~. O'J f"'.'.> ., :, ~                       case Number.             3 .20-CR-00851-JLS

                                                                                           'LaiNen' Williams
                                                                                           Defendant's Attorney
USM Number

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)               1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                                             Count
18: 1001(a)(2) - False Statement to a Federal Agency                                                                                               1




    The defendant is sentenced as provided in pages 2 through                                        3                of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                                IS                 dismissed on the motion of the United States.

IZI   Assessment: $100.00 waived


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                             ON. JANIS L. SAMMARTINO
                                                                                           UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                AURELIO SEPULVEDA-FELIX (1)                                              Judgment - Page 2 of 3
CASE NUMBER:              3 :20-CR-00851-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
                                                                    -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3 :20-CR-00851-JLS
•
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             AURELIO SEPULVEDA-FELIX (1)                                              Judgment - Page 3 of3
CASE NUMBER:           3 :20-CR-00851-JLS

                                            RESTITUTION

The defendant shall pay restitution in the amount of    $43,747.25            unto the United States of America.


Social Security Administration                         Amount: $36,651.96
Debt Management Section
Attn: Court Refund
PO Box 2861
Philadelphia, PA 19122


California Department of Health Care Services          Amount: $7,095.29
Recovery Section I Overpayment Unit
PO Box 99742 MS #4720
Sacramento, CA 95889-7421



The Court has determined that the defendant does not have the ability to pay interest. It is ordered that interest is
waived.




                                                                                                3 :20-CR-00851-JLS
